 


110 HR 3708 IH: American Family Farm and Ranchland Protection Act
U.S. House of Representatives
2007-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3708 
IN THE HOUSE OF REPRESENTATIVES 
 
October 1, 2007 
Mr. Blumenauer (for himself and Mr. English of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the limitations on the amount excluded from the gross estate with respect to land subject to a qualified conservation easement. 
 
 
1.Short titleThis Act may be cited as the American Family Farm and Ranchland Protection Act. 
2.Increase in limitations on the amount excluded from the gross estate with respect to land subject to a qualified conservation easement 
(a)Increase in dollar limitation on exclusionParagraph (3) of section 2031(c) of the Internal Revenue Code of 1986 (relating to exclusion limitation) is amended by striking the exclusion limitation is and all that follows and inserting the exclusion limitation is $5,000,000.. 
(b)Increase in percentage of value of land which is excludableParagraph (2) of section 2031(c) of such Code (relating to applicable percentage) is amended— 
(1)by striking 40 percent and inserting 50 percent, and 
(2)by striking 2 percentage points and inserting 2.5 percentage points. 
(c)Effective dateThe amendments made by this section shall apply to the estates of decedents dying after December 31, 2007. 
 
